Action to recover on a bond and a collateral bond. Judgment in favor of plaintiff affirmed, with costs. No opinion. Lazansky, P. J., Hagarty, Adel and Taylor, JJ., concur; Close, J., dissents and votes to reverse the judgment, to dismiss the complaint, and to grant judgment to the corporate appellant upon its counterclaim, with the following memorandum: The indisputable inference to be drawn from the facts presented by this record is that the instruments sued on were executed as part of a plan and scheme to compound a felony.